PER CURIAM.
We grant the petition for a writ of mandamus. See Fla.R.Civ.P. 1.490(c); Hanor v. Hinckley, 584 So.2d 1129 (Fla. 4th DCA 1991). Respondent Hinckley shall vacate the order of reference to the general master and shall promptly schedule a hearing before the court on all pending applications. We expressly disapprove of the practice, if it is a practice, of routinely assigning all such matters to a general master and then overruling any objection by a non-consenting party.
MANDAMUS GRANTED.
DELL and FARMER, JJ., concur.
GUNTHER, J., concurring in result only.